DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 & 11-12 are amended. Claims 2-9 & 13 are cancelled. Claims 1 & 10-12 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1 & 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Minamibori (US 2015/0030910 A1) in view of Kandori (US 2016/0145477 A1), Ando (US 2015/0367601 A1), Cho (US 2014/0377554 A1) and Kaibin (US 2014/0370368 A1).
Regarding claims 1, Minamibori teaches a packaging material (1) for a battery (i.e power storage device) comprising: a heat resistant resin layer (2) serving as an outer layer; a heat fusible resin layer (3) serving as an inner layer; a metal foil layer (4) disposed between both the layers; an outer adhesive layer (5) for bonding the heat resistant layer and the metal foil layer; and an adhesive strengthening layer (30) disposed between the heat resistant layer and the outer adhesive layer, wherein the heat resistant resin layer is composed of a heat resistant resin film with a hot water shrinkage percentage of preferably 3.5% to 5% (Fig. 2; [0049]-[0052]). However, Minamibori is silent as to (1) the outer adhesive layer being a cured film of an electron ultraviolet light (UV) curable resin composition comprising an acrylate resin at a content rate of 70 to 98 mass%, a photo-radical polymerization initiator at a content rate of 0.1 to 5 mass%, a silane coupling agent at content rate of 0.1 to 5 mass%, an acid anhydride at a content rate of 0.1 to 5 mass%, a phosphoric acid containing (meth)acrylate at a content rate of 0.1 to 10 mass%, one or more resins selected from the group consisting of an epoxy resin, an oxetane resin and a vinyl ether resin at a content rate of 1 to 20 mass%, and a photo-cationic polymerization initiator at a content rate of 0.5 to 5 mass%; (2) a Young’s modulus of the cured film being 90 MPa to 400 MPa.												Kandori teaches a battery packaging material comprising an adhesive layer provided 
	Cho teaches an adhesive layer including a cured film formed from a curable resin composition comprising an acrylate resin and an polymerization initiator including a photo-radical initiator and a photo-cationic polymerization initiator ([0026], [0028]-[0030], [0033]-[0034] & [0036]). Cho further teaches a content of the initiator (i.e including a photo-cationic 
Kaibin teaches a packaging material comprising a heat resistant layer (2) serving as an outer layer; a heat fusible resin layer (3) serving as an inner layer; and metal foil layer (4) disposed between both layers, wherein the heat resistant layer and the metal foil layer are bonded via an outer adhesive layer (5) composed of a cured film having a Young’s modulus preferably between 100 MPa and 300 MPa (Fig. 1; [0047]-[0048] & [0066]).						It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to limit a Young’s modulus of the cured film to between 100 MPa and 300 MPa in order to obtain good formability of the packaging material and improve bonding strength between the heat-resistant layer and the metal foil layer as taught by Kaibin ([0066]).
Regarding claim 10, Minamibori as modified by Kandori, Ando, Cho and Kaibin teaches the packaging material of claim 1 as shown above. Minamibori further teaches a packaging case for a power storage device, wherein the packaging case is made of a formed product of the packaging material ([0048]).
Regarding claims 11-12, Minamibori as modified by Kandori, Ando, Cho and Kaibin, respectively, teaches the packaging case of claim 10 and the packaging material of claim 1 as a packaging member for a battery but does not explicitly teach the power storage device . 

Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. In response to applicant’s arguments that the combination of references (i.e Minamibori, Kandori, Ando, Cho and Kaibin does not fairly teach or suggest the packaging material of claim 1, the examiner respectfully disagrees.							Specifically, applicant argues that when even one component of the presently claimed resin composition (i.e acrylate resin, photo-radical polymerization initiator, a silane coupling agent, an acid anhydride, a phosphoric acid-containing (meth)acrylate, one or more resins selected from the group consisting of an epoxy resin, an oxetane resin, and a vinyl ether resin, and a photo-cationic polymerization initiator) is omitted, the resulting adhesive layer is inferior in at least one aspect (see Table 1). However, it is noted that the resin composition of modified Minamibori comprises each of the presently claimed components of the resin composition. As noted in the above rejection, Kandori teaches a resin composition including an acrylate resin, a silane coupling agent, an acid anhydride, a phosphoric acid-containing (meth)acrylate, an epoxy prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron”. See MPEP 2144.06 I. In this regard, the use of both a photo-radical polymerization initiator and a photo-cationic polymerization initiator would have been obvious to one of ordinary skill in the art because they are known within the art as inducing suitable curing of a resin composition for an adhesive layer. Moreover, it would have been obvious to one of ordinary skill in the art to optimize the contents of the photo-radical and photo-cationic polymerization initiators as result effective variables which affect the curing degree and physical properties of the resulting adhesive layer as taught by Cho ([0037]). “[A]fter KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process”. See MPEP 2144.05 II (B).			Thus, in view of the foregoing, claims 1 & 10-12 stand rejected.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727